 

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Wisconsin

 

 

 

United States of America )
Vv. )
Pedro Monarrez, Sr., DOB XX/XX/1951 Case No. 1 9-M ~ 1 86 (D EJ )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 2013 - December 6, 2017 _ in the county of Milwaukee in the
Eastern District of Wisconsin , the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Distribution of, and Possession with Intent to Distribute, Controlled
Sections 841(a)(1), (b)(1)(A), 846; Substances and Attempt and Conspiracy to commit violations of Controlled
and Title 18, United States Code, Substances Offenses, including to Distribute and Possess with Intent to
Section 2. Distribute Controlled Substances.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.

a Continued on the attached sheet.

 

Luke Hepp, DEA Task Force Officer

 

Printed name and title

Sworn to before me and signed in my presence. _ :
Date: CO 20 l q =

Judge's vt

 

City and state: Milwaukee, Wisconsin David E. Jones, United “Tt e§ Magistrate Judge

 

Printed name and title

Case 2:19-cr-00146-JPS Filed 07/30/19 Page 1of15 Document 1
 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I INTRODUCTION

I, Luke Hepp, being duly sworn, depose and state as follows:

1. I am a Special Agent with the Wisconsin Department of Justice, Division of
Criminal Investigation (“DCI”), and have been a sworn law enforcement officer for more than 10
years. I am currently assigned to the Wisconsin High Intensity Drug Trafficking Area (““HIDTA”)
Heroin Initiative. HIDTA is composed of law enforcement officers from federal and state law
enforcement agencies. Since, 2014 I have been deputized as a federal task force officer with the
United States Department of Justice, Drug Enforcement Administration (“DEA”). As such, I am
an investigative or law enforcement officer of the United States within the meaning of Section
2510(7) of Title 18, United States Code, in that I am empowered by law to conduct investigations
of and to make arrests for federal felony offenses.

2. In connection with my official DCI and DEA duties, I. investigate criminal
violations of the Federal Controlled Substance laws, including, but not limited to Title 18, United
States Code, Sections 1956 and 1957, Title 21, United States Code, Sections 841, 843, 846, 848,
952, and 963. I have been involved with various electronic surveillance methods, the debriefing
of defendants, informants, and witnesses, as well as others who have knowledge of the distribution,
transportation, storage and importation of controlled substances. J have participated in the
execution of multiple federal search warrants.

3. I have received training in the area of narcotics investigations, money laundering,
financial investigations, and various methods which drug dealers use in an effort to conceal and
launder the proceeds of their illicit drug trafficking enterprises. I have participated in numerous

investigations involving violations of state and federal narcotics laws. I have participated or

1
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 2 0f15 Document 1
 

assisted in numerous federal and state search warrants for narcotic related offenses that have
resulted in the seizure of United States Currency, vehicles, real estate, and jewelry from individuals
involved in narcotic trafficking.

4. I have authored and/or aided in investigations that have led to the issuance of
numerous search warrants involving violations of both state and federal narcotic laws. These
warrants involved the search of locations including: residences of targets, their associates and
relatives, “stash houses” (houses used as drug/money storage locations), storage facilities, bank
safe deposit boxes, cellular/camera phones, and computers. Evidence searched for and recovered
in these locations has included controlled substances, records pertaining to the expenditures and
profits realized therefrom, monetary instruments, and various assets that were purchased with the
proceeds of the drug trafficking.

5. Through training, experience, and discussions with other experienced agents:

a. I have learned about the manner in which individuals and organizations distribute
controlled substances in Wisconsin as well as in other areas of the United States;

b. I am familiar with the appearance and street names of various drugs, including
marijuana, heroin, cocaine and crack cocaine. I am familiar with the methods used
by drug dealers to package and prepare controlled substances for sale. I know the
street values of different quantities of the various controlled substances;

c. I am familiar with the coded language utilized over the telephone to discuss drug
trafficking and know that the language is often limited, guarded, and coded. I also
know the various code names used to describe controlled substances;

d. I know drug dealers often put telephones in the names of others (nominees) or
obtain pre-paid cellular telephones from companies where no subscriber name or
address is required to distance themselves from telephones that they use to facilitate
drug distribution. Because drug traffickers go through many telephone numbers,
they often do not pay final bills when they are done using a telephone number and
then are unable to put another line in the name of that subscriber;

e. I know large-scale drug traffickers often purchase and/or title their assets in
fictitious names, aliases, or the names of relatives, associates, or business entities
to avoid detection of these assets by government agencies. I know that even though

2
_Case 2:19-cr-00146-JPS Filed 07/30/19 Page 3 of 15 Document 1
these assets are in names other than the drug traffickers, the drug traffickers actually
own and continue to use these assets and exercise dominion and control over them;

I know large-scale drug traffickers must maintain on-hand, large amounts of U.S.
currency to maintain and finance their ongoing drug business;

I know it is common for drug traffickers to maintain books, records, receipts, notes,
ledgers, airline tickets, receipts relating to the purchase of financial instruments,
and/or the transfer of funds and other papers relating to the transportation, ordering,
sale, and distribution of controlled substances. That the aforementioned books,
records, receipts, notes, ledgers, etc., are maintained where the traffickers have
ready access to them;

I know it is common for large-scale drug traffickers to secrete contraband, proceeds
of drug sales, and records of drug transactions in secure locations within their
residences, their businesses, and/or other locations over which they maintain
dominion and control, for ready access and to conceal these items from law
enforcement authorities or rival drug traffickers. These secure locations include,
but are not limited to safes, briefcases, purses, locked filing cabinets, and hidden
storage areas in natural voids of a residence;

I know it is common for persons involved in large-scale drug trafficking to maintain
evidence pertaining to their obtaining, secreting, transferring, concealing and/or
expenditure of drug proceeds, such as currency, financial instruments, precious
metals and gemstones, jewelry, books, records of real estate transactions, bank
statements and records, passbooks, money drafts, letters of credit, money orders,
bank drafts, cashier’s checks, bank checks, safe deposit box keys, and money
wrappers. These items are maintained by the traffickers within residences
(including attached and unattached garages), businesses or other locations over
which they maintain dominion and control;

I know large-scale drug traffickers often use electronic equipment such as
telephones (land-lines and cell phones), computers, telex machines, facsimile
machines, currency counting machines, and telephone answering machines to
generate, transfer, count, record and/or store the information described in the items
above, aS well as conduct drug trafficking activities;

I know when drug traffickers amass large proceeds from the sale of drugs, the drug
traffickers attempt to legitimize these profits through money laundering activities.
To accomplish these goals, drug traffickers utilize the following methods,
including, but not limited to: domestic and international banks and their attendant
services, Securities brokers, professionals such as attorneys and accountants,
casinos, real estate, shell corporations and business fronts, and otherwise legitimate
businesses that generate large quantities of currency;

3
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 4o0f15 Document 1
 

 

l. I know drug traffickers commonly maintain addresses or telephone numbers in
books or papers that reflect names, addresses, and/or telephone numbers of their
associates in the trafficking organization;

m. I know drug traffickers take or cause to be taken photographs of themselves, their
associates, their property, and their drugs. These traffickers usually maintain these
photographs in their possession; and

n. I know a “controlled buy” (and/or controlled contact) is a law enforcement
operation in which an informant purchases drugs from a target. The operation is
conducted using surveillance, usually audio and video taping equipment, and pre-
recorded buy money. When an informant is used, he/she is searched for
contraband, weapons, and money before the operation. The informant is also wired
with a concealed body recorder and monitoring device. When the transaction is
completed, the informant meets case agents at a pre-determined meet location and
gives the purchased drugs and the recording/monitoring equipment to the case
agents. The informant is again searched for contraband, weapons, and money.
Additionally, all telephone calls made by the informant while under the direction
and control of case agents are recorded.

6. In addition, during the course of such residential searches, I and other agents have
also found items of personal property that tend to identify the person(s) in residence, occupancy,
control, or ownership of the subject premises. Such identification evidence is typical of the articles
people commonly maintain in their residences, such as canceled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone bills, statements,
identification documents, and keys.

7. This affidavit is submitted in support of an application for a criminal complaint for
PEDRO MONARREZ SR., DOB XX/XX/1951, for violations of federal law, including
violations of Title 21, United States Code, Sections 841(a)(1), 846, and 843(b), Distribution of,
and Possession with Intent to Distribute, Controlled Substances; Attempt and Conspiracy to
commit violations of Controlled Substances Offenses, including to Distribute and Possess with

Intent to Distribute Controlled Substances; Use of Communications Facilities to Facilitate

Controlled Substance Felonies.

4
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 5of15 Document 1
 

8. Throughout this affidavit, reference will be made to case agents. Case agents are
those federal, state, and local law enforcement officers who have directly participated in this
investigation, and with whom your affiant has had regular contact regarding this investigation.
This affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

9. The statements in this affidavit are based on my personal knowledge, and on
information I have received from other law enforcement personnel and from persons with
knowledge regarding relevant facts. Because this affidavit is being submitted for the limited
purpose of securing a criminal complaint, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are necessary to
establish probable cause.

I. PROBABLE CAUSE

10. In March 2013, the Drug Enforcement Administration initiated an investigation
into the drug trafficking activities of Clifton MORRISON, a.k.a “Rudy,” and additional
individuals. Collectively, these individuals are members of the MORRISON drug trafficking
organization (“DTO”), which has distributed heroin and cocaine in and around the metropolitan
area of Milwaukee, Wisconsin prior to 2013. The investigation revealed Clifton MORRISON was
the leader of the MORRISON DTO. The organization acquired heroin and cocaine from multiple
sources, some of whom were located in the greater Chicago, Illinois area, Las Vegas, Nevada, and
El Paso, Texas. The source(s) either delivered, or arranged to have delivered, the heroin and
cocaine at locations in Chicago, Illinois and southeastern Wisconsin. The DTO then transported
the narcotics to Milwaukee, Wisconsin. Once in Milwaukee, Wisconsin, the substances were
prepared for distribution by DTO members under the direction of MORRISON, usually at a stash

location referred to as “the office,” and provided to mid-level distributors for sale.

5
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 6of15 Document 1
 

11. The investigation further revealed that beginning in approximately 2011, Jose
RODGRIGUEZ received kilogram quantities of cocaine, and later heroin, from Pedro
MONNAREZ SR. Jose RODGRIGUEZ then sold the cocaine and heroin to Clifton MORRISON
that MORRISON distributed in the Eastern District of Wisconsin. Case agents also learned that
later in the conspiracy, Pedro MONNAREZ SR. delegated more of the narcotics distribution
work to his son, Pedro MONNAREZ, JR.

12. During the course of the investigation, case agents utilized numerous investigative
techniques including but not limited to the following: interviews with confidential sources and
sources of information; information from other law enforcement officers; documentary evidence;
pen register, trap and trace, and telephone toll data; controlled buys of drugs, controlled meetings
with targets, recorded telephone calls with targets, and physical surveillance. Ultimately, a court
authorized the monitoring of several cellular telephones used by DITO members.

13. Also as part of the investigation, the Honorable J.P. Stadtmueller, the Honorable
Pamela Pepper, and the Honorable Lynn Adelman, United States District Court Judges for the
Eastern District of Wisconsin, issued Orders authorizing the interception of communications to
and from cellular telephones used by David WILDER, Clifton MORRISON, Miguel
RODRIGUEZ, and Jose RODRIGUEZ.

14. | On December 6, 2017, case agents executed numerous federal arrest warrants to
include the arrests of MORRISON, Jose RODRIGUEZ, and Jose RODRIGUEZ?’s brother, Miguel
RODRIGUEZ, who often picked up drug proceeds and delivered narcotics to MORRISON and
other DTO members. Also on December 6, 2017, case agents executed numerous federal and state

search warrants to include searches of two of MORRISON’s residences, the stash location at 4245

6
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 7 of15 Document 1
 

and 4245A N. 52 Street, Milwaukee, Wisconsin, referred to as “the office,” and Jose
RODRIGUEZ’s residence at 4269 Ruby Street, Schiller Park, Illinois.

15. A search of 4245 N. 52" Street resulted in the seizure of narcotics processing
equipment to include a food processor, cutting agent, digital scales, strainers, hydraulic presses,
and blenders; documents; a loaded handgun with ammunition; two loaded rifles with ammunition;
approximately 350 gross grams of heroin; approximately 90 gross grams of cocaine, and
distribution amounts of marijuana.

16. A search of 4269 Ruby Street, Schiller Park, Illinois, Jose RODRIGUEZ’s
residence, resulted in the seizure of more than 700 gross grams of cocaine, two firearms,
ammunition, two cellular telephones, and other evidentiary items.

17. On December 19, 2017, as a result of this investigation, a total of seventeen
individuals were indicted by a federal grand jury in the Eastern District of Wisconsin. Clifton
MORRISON, Jose RODRIGUEZ, Miguel RODRIGUEZ, and others were indicted on one count
of conspiracy to distribute one kilogram or more of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance, and five kilograms or more of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance.
MORRISON, Jose RODRIGUEZ, Miguel RODRIGUEZ, and others were also indicted on
substantive narcotics distribution counts.

18. In the aftermath of the arrests and indictment of the seventeen individuals, case
agents conducted proffered debriefs of several defendants in this investigation including, but not
limited to, MORRISON and Miguel RODRIGUEZ. During the interviews of MORRISON,
MORRISON acknowledged that Jose RODRIGUEZ had been his heroin, cocaine, and marijuana

source of supply since 2010 or 2011. MORRISON estimated that initially Jose RODRIGUEZ

7
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 8 of15 Document 1
 

supplied MORRISON with approximately 150 pounds of marijuana. MORRISON then began to
obtain cocaine from Jose RODRIGUEZ in 2010 or 2011, initially obtaining a half kilogram,
approximately every week to 10 days for a period of about 6 months.

19. MORRISON then began to obtain multiple kilograms of cocaine at a time from
Jose RODRIGUEZ. MORRISON estimated that from 2011 until the end of 2013 he obtained two
to four kilograms of cocaine each month from Jose RODRIGUEZ.

20. | MORRISON stated that in 2013 or 2014 Jose RODRIGUEZ advised that the
cocaine was becoming more difficult to obtain because Jose RODRIGUEZ’s supplier had moved
away from the Chicagoland area) MORRISON continued to obtain cocaine from Jose
RODRIGUEZ, but on a less-frequent basis.

21. Inapproximately 2013, MORRISON also began to obtain kilograms of heroin from
Jose RODRIGUEZ. MORRISON said that in 2014 the heroin also became more difficult to obtain.
Again, Jose RODRIGUEZ advised that his heroin source of supply had moved away from the area.
MORRISON further stated that Jose RODRIGUEZ and other DTO members used the word
“truck” to refer to heroin.

22. Jose RODRIGUEZ identified his source of supply to MORRISON as “Old Man.”
Through conversations with Jose RODRIGUEZ, MORRISON knew that “Old Man” was from
Texas. MORRISON said he personally met “Old Man” a few times with Jose RODRIGUEZ at
the Manheim Auto Auction in Caledonia, Wisconsin at which time Jose RODRIGUEZ identified
him to MORRISON as Jose RODRIGUEZ’s source of supply.

23. | Case agents showed MORRISON a Texas driver’s license photograph of Pedro
MONARREZ SR. (H/M, 01/18/51). MORRISON identified MONARREZ SR. as “Old Man,”

Jose RODRIGUEZ?’s narcotics source of supply.

8
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 9of15 Document 1
 

24. On March 2, 2018, and April 13, 2018, case agents conducted proffered interviews
of Miguel RODRIGUEZ. Miguel RODRIGUEZ said he knew one of Jose RODRIGUEZ’s
narcotics sources of supply whom they called “Old Man.” Case agents showed Migtiel
RODRIGUEZ a photograph of Pere MONARREZ SR. Miguel RODRIGUEZ identified
MONARREZ SR. as the individual he knew as “Old Man.”

25. At the time of the proffered statements, Miguel RODRIGUEZ said he first met
MONARREZ SR. “a couple years ago.” Miguel RODRIGUEZ related that MONARREZ SR.
sold narcotics to Jose RODRIGUEZ; however, Miguel RODRIGUEZ did not know what specific
drugs MONARREZ SR. sold. Miguel RODRIGUEZ also knew MONARREZ SR. was from
Texas, previously resided in Aurora, Illinois, and would often travel to Texas.

26. Onone occasion, Miguel RODRIGUEZ met MONARREZ SR. at an Italian Beef
restaurant in the Chicago, IIlinoiss MONARREZ SR. was unable to make contact with Jose
RODRIGUEZ. Consequently, MONARREZ SR. called Miguel RODRIGUZ to meet in order to
obtain Jose RODRIGUEZ’s current telephone number. MONARREZ SR. had Miguel
RODRIGUEZ’s telephone number because Miguel RODRIGUEZ had not changed it. This way,
people were able to contact Miguel RODRIGUEZ if they were unable to reach Jose RODRIGUEZ.
Miguel RODRIGUEZ related that he never delivered money to MONARREZ SR. on behalf of
Jose RODRIGUEZ, and that Jose RODRIGUEZ dealt directly with MONARREZ SR.

27. Miguel RODRIGUEZ further stated that he was present for approximately five to
six meetings between Jose RODRIGUEZ and MONARREZ SR.., and said these meeting occurred
at Jose RODRIGUEZ’s house. Miguel RODRIGUEZ recalled one occasion when MONARREZ
SR. came to Jose RODRIGUEZ’s residence in Bensenville, Illinois while Miguel RODRIGUEZ

was there. Miguel RODRIGUEZ stated that the topic of the meeting between Jose RODRIGUEZ

9
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 10o0f15 Document 1
 

and MONARREZ SR., was drugs, but Miguel RODRIGUEZ did not listen in on the conversation
so he could not provide specifics of the drug-related conversation. Miguel RODRIGUEZ stated
that based on the parts of the conversation that Miguel RODRIGUEZ did overhear, it was Miguel
RODRIGUEZ’s belief that MONARREZ SR. was a large-scale drug trafficker. In addition,
Miguel RODRIGUEZ is aware that MONARREZ SR. told Jose RODRIGUEZ that
MONARREZ SR. was going to be handing off the drug sales to MONARREZ SR.’s son.
Shortly after this meeting, Jose RODRIGUEZ began talking on the phone with MONARREZ
SR.’s son on a more frequent basis.

28. Upon further investigation of MONARREZ SR., case agents learned that
investigators with the United States Immigration and Customs Enforcement’s Homeland Security
Investigations (“HSI”) had investigated the drug trafficking activities ofp MONARREZ SR. This
investigation revealed MONARREZ SR. was a large-scale narcotics trafficker in the greater-
Chicagoland area. In 2013, this investigation also led to the initiation of a State of Illinois court-
authorized wiretap of telephones used by MONARREZ SR.’s phone.

29. _ During the periods of intercepted communications, case agents intercepted
numerous telephone call between MONARREZ SR. and Jose RODRIGUEZ. At the time, Jose
was utilizing telephone number (312) 221-8589. These intercepted communications, in
conjunction with surveillance, led case agents to believe Jose RODRIGUEZ was a narcotics
customer of MONARREZ SR.

30. On approximately June 20, 2013, case agents located MONARREZ SR. and his
vehicle in the area of 1840 Birch Lane, Aurora, Illinois, a prior residence of MONARREZ SR.

Case agents followed MONARREZ SR. while he drove throughout Aurora and Montgomery,

10
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 11o0f15 Document 1
 

Illinois, but lost sight of him due to evasive counter-surveillance techniques employed by
MONARREZ SR.

31. On June 27, 2013, case agents conducted surveillance of MONARREZ SR. and
followed him from 1840 Birch Lane until he eventually arrived at Jose RODRIGUEZ’s residence,
158 S. Mason Street, Bensenville, Illinois. MONARREZ SR. walked between 158 S. Mason
Street and 162 S. Mason Street carrying a large paper Macy’s department store bag. Case agents
observed the bag to appear heavy, and as if something square was inside the bag. As
MONARREZ SR. left the area, he drove around the block three times. Case agents believe
MONARREZ SR. wanted both to determine whether law enforcement was conducting
surveillance of him and to evade any possible law enforcement surveillance, if it existed.

32. On July 1, 2013, case agents followed MONARREZ SR. to a parking lot in
Bolingbrook, Illinois where MONARREZ SR. met with an Hispanic male. Case agents observed
MONARREZ SR. give this individual a shopping bag. The individual carried the shopping bag
to his own vehicle and left the area. Case agents maintained observation of this individual and
eventually conducted a traffic stop of him. In the shopping bag, case agents recovered $75,000 in
U.S. currency. In a Mirandized statement, this individual advised that he knew the money was
probably proceeds from MONARREZ SR.’s drug distribution activities.

33. On September 26, 2013, at approximately 12:29 p.m., MONARREZ SR. called
Jose RODRIGUEZ at (312) 221-8589. During this call Jose RODRIGUEZ asked, “Uh no, I
wanted to ask, do you want to come pick up a check?” MONARRZ SR. replied, “Yes, uh-huh.”
Jose RODRIGUEZ inquired, “And, and we can talk over here in more detail, no?” MONARREZ

SR. affirmed. Based upon their training and experience, case agents believed that Jose

11
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 12o0f15 Document 1
 

RODRIGUEZ wanted to meet so he could turn over drug-related proceeds (“a check”) to
MONARREZ SR.

34. At approximately 1:00 p.m., case agents established surveillance at Jose
RODRIGUEZ’s residence, 158 S. Mason Street, Bensenville, Illinois. At approximately 1:33
p.m., case agents observed MONARREZ SR. park in Jose RODRIGUEZ’s driveway, out of the
view of case agents. At approximately 2:10 p.m., case agents observed MONNAREZ SR. depart
the residence. Based upon their training, experience, and familiarity with the investigation, case
agents believe MONARREZ SR. traveled to Jose RODRIGUEZ?’s residence to obtain drug-
related proceeds owed to him by Jose RODRIGUEZ.

35.. On October 3, 2013, at approximately 5:06 p.m., Jose RODRIGUEZ, using (312)
221-8589, called MONARREZ SR. Jose RODRIGUEZ stated, “I was only calling you to let you
now that, you know, that the black truck is not the one they are looking for. You know that it’s
not, it’s not. That’s like from way back. You understand more or less?” MONARREZ SR.
replied, “Oh?” Jose RODRIGUEZ continued, “So then, the only thing with that, is that... Look,
it is not the same thing. So then, you know that they're saying that it is, that it is at, close to half
the price than what you are saying. Understand? That is more or less what they do when, when
they work with that.” MONARREZ SR. responded, “Yes.” Jose RODRIGUEZ said, “There's
only one person who, who is interested in that but not at, uh, not at that number. Do you
understand?” MONARREZ SR. asked, “At what amount, man?” Jose RODRIGUEZ replied,
“Uh, well, he's telling me, uh, that I have to, at four-zero.” MONARREZ SR. replied, “That's
fine.”

36. As indicated above, case agents familiar with Jose RODRIGUEZ know he often

used the term “truck” to refer to heroin. Therefore, case agents believe Jose RODRIGUEZ told

12
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 13 0f15 Document 1
 

MONARREZ SR. that Jose RODRIGUEZ’s narcotics customer did not like the black heroin
(“black truck”) MONARREZ SR. supplied. Jose RODRIGUEZ related that his customer did not
want this type of heroin and described it as the type of heroin MONARREZ SR. provided on a
past occasion (“That’s like from way back.”). In addition, Jose RODRIGUEZ said his customers
wanted to only pay half of what MONARREZ SR. wanted to charge for this black heroin (“So
then, you know that they're saying that it is, that it is at, close to half the price than what you are
saying.”). MONARREZ SR. asked how much Jose RODRIGUEZ’s customer was willing to pay
(“At what amount, man?’”), and Jose RODRIGUEZ advised they were willing to pay $40,000 per
kilogram for that type of heroin (“...he's telling me, uh, that I have to, at four-zero.”’).

37. | At some point in time during 2013, MONARREZ SR. believed that he may have
been under investigation by law enforcement. Case agents learned that MONARREZ SR. packed
his belongings into his vehicle and told a family member that he was moving to Texas, and turning
his narcotics trafficking activities over to his son. Case agents discovered that MONARREZ SR.
stopped using his known telephones and left the Chicagoland area. HSI agents in Illinois were

“unable to arrest MONARREZ SR.

38. Case agents know that MONARREZ SR.’s departure from the Chicagoland area
correlated with Miguel RODRIGUEZ’s statement that later on MONARREZ SR. turned over the
drug business over to his son. MONARREZ SR.’S departure also coincided with MORRISON’s
statement that in 2013 or 2014 it began to take longer for Jose RODRIGUEZ to obtain narcotics
from his supplier.

39. Case agents conducted a forensic download of the (414) 739-9029 cellular
telephone recovered from MORRISON’s residence on December 6, 2017, during the execution of

a federal search warrant at this location. A review of this downloaded material revealed

13
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 140f15 Document 1
 

MORRISON was in contact with Jose RODRIGUEZ’s (312) 221-8589 telephone. In
MORRISON’s telephone, (312) 221-8589 was saved in the contacts as “Jr.” which case agents
believe is short for Jose RODRIGUEZ. Between July 13, 2013 and August 6, 2013, case agents
located at least 18 calls and/or texts between MORRISON’s (414) 739-9029 telephone and Jose
RODRIGUEZ’s (312) 221-8589 telephone.
Ill. CONCLUSION

40. Based on the forgoing, I believe there is probable cause to believe that Pedro
MONARREZ SR. has committed violations of federal law, including Title 21, United States

Code, Sections 841, 846, and 843.

14
Case 2:19-cr-00146-JPS Filed 07/30/19 Page 15o0f15 Document 1
